Appeal by the plaintiff and cross-appeals by the defendants from a judgment of the Supreme Court, Westchester County (Zeck, J.H.O.), entered January 5, 1989.
Ordered that the cross appeal of the defendant Felix Contracting Corporation is dismissed, without costs or disbursements, for failure to perfect the same in accordance with the rules of this court (22 NYCRR 670.8 [c]); and it is further,
Ordered that the judgment is affirmed insofar as appealed from by the plaintiff and cross-appealed from by the defendant General Insurance Corporation of America, without costs or disbursements, for reasons stated by Judicial Hearing Officer Zeck in his memorandum decision dated November 28, 1988. Thompson, J. P., Brown, Eiber and O’Brien, JJ., concur.